Citation Nr: 0202308	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for pes planus and 
plantar fasciitis of the right foot, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased rating for pes planus and 
plantar fasciitis of the left foot, currently evaluated as 10 
percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty September 1993 to May 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.

In the June 2000 decision the RO denied an increased 
evaluation for bilateral pes planus and plantar fasciitis, 
evaluated as 10 percent disabling.  In an October 2001 rating 
action the RO assigned a 10 percent rating for the pes planus 
and plantar fasciitis of the left foot and a 10 percent 
rating for the pes planus and plantar fasciitis of the right 
foot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims on appeal has been 
obtained.

2.  The bilateral pes planus and plantar fasciitis are 
productive of severe impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral pes planus 
and plantar fasciitis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, Part 4, Diagnostic Code 
5276 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that the VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this regard, the Board finds that all pertinent evidence 
necessary to properly evaluate his claim has been obtained.  
All medical records identified by the veteran are on file.  
Also, the veteran has been afforded a VA examination and has 
been informed in the statement of the case and supplemental 
statement of the case of the evidence needed to establish his 
claim.  The Board finds that the VA has satisfied the 
criteria set forth in VCAA and the implementing regulations, 
and the veteran is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The service medical records show that at the time of the 
entrance examination pes planus, mild, asymptomatic was 
diagnosed.  The service treatment records show 
that the veteran was seen for flexible pes planus with 
secondary plantar fasciitis for which he was discharged from 
active duty.  In June 1995 the RO granted service connection 
for bilateral plantar fasciitis and pes planus and assigned a 
10 percent rating under diagnostic codes 5299-5276.  The 10 
percent rating remained in effect until the current claim.

The evidence shows that the veteran received intermittent 
treatment at a VA medical facility from December 1997 to 
April 1999 for complaints pertaining to his feet, including 
painful corns, calluses, and swelling.  In April 1998 he 
underwent arthroplasties on hammertoes involving the second 
and fourth on the right side and five and second on the left.  
Of record are private medical reports dated from April to 
July 2001 conducted in conjunction with a claim for Social 
Security disability benefits.  When evaluated in April 2001 
the veteran reported constant pain in his feet primarily in 
his soles.  The pain was excruciating when he stood for a 
long period of time, walked or ran.  An examination showed 
quite severe tenderness on the soles of his feet, mainly on 
the medial aspect at the attachment of the plantar fascia and 
in the region of the metatarsal heads.  There were other 
areas of tenderness but not as severe.  Stretching of the 
plantar fascia was painful as was squeezing the metatarsal 
heads and deep palpation in the metatarsal head region.   He 
had calluses beneath the first metatarsal head region, 
bilaterally.  There was full range of motion.  The diagnosis 
was pain in both feet secondary to plantar fasciitis, 
pronated feet, and metatarsalgia.

The physician commented that the veteran was able to sit, 
walk and stand and lift 15 pounds and carry it in the room 
with no problems.  The physician indicated that she did not 
think the veteran would be able to tolerate prolonged 
standing secondary to aggravation of the pain in his feet.  
He had frequent limitations climbing stairs, scaffolds, 
ladders, ropes, and ramps.  He had frequent limitations 
balancing stooping, kneeling, crouching, and crawling.  A 
worksheet dated in July 2001 indicated that the claim was 
denied.   

A June 2001 assessment of impairment indicated that the 
veteran could stand and walk with normal breaks at least 2-4 
hours in a normal eight-hour workday.

A VA examination was conducted in June 2001.  At that time 
the veteran reported that he was in college.  He stated that 
he wore elastic arch supports and sandals.  He reported pain, 
weakness, stiffness swelling, heat, redness, fatigability, 
and lack of endurance in his feet.  These symptoms occurred 
at rest, standing, and walking.  The veteran indicated that 
he took Motrin for the pain.  He indicated that there were no 
flare-ups.  The pain was the same every day.  He did not use 
crutches, braces, or a cane. 

The examination showed that his arch was 2 cm from the floor.  
There were scars from hammertoe surgery.  There was evidence 
of painful motion.  There was no edema.  There was 
instability.  His gait was only fair.  He scooted his feet 
along keeping his sandals.  The weight bearing and non-weight 
bearing alignment and Achilles tendon were the same.  There 
were no callosities, breakdown, or unusual shoe wear pattern.  
His posture, standing, squatting, supination, pronation, and 
rising on toes and heels were good.  There was no Achilles 
tendon alignment correctable by manipulation.  There were no 
degrees of valgus correctable by manipulation.  There was no 
hallux valgus.  The diagnoses were pes planus aggravated by 
service and hammertoes, five, two on the right and three on 
the left corrected by surgery.  

An August 2001 statement from a private physician is to the 
effect that he treated the veteran in March 2001 for pain in 
both arch and heel areas.  The diagnosis was heel spur 
syndrome, plantar fasciitis, and metatarsalgia.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities. When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2001).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.

Flatfoot, acquired, is rated 0 percent if mild, with symptoms 
relieved by built-up shoe or arch support. It is rated 10 
percent if moderate, with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, pain 
on manipulation and use of the feet, bilateral or unilateral.  
It is rated 20 percent if unilaterally and 30 percent if 
bilaterally severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  It is rated 30 or 50 percent, 
respectively, for unilateral or bilateral pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Diagnostic Code 5276.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms involving his 
feet.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

In this regard the recent VA examination and the private 
medical evidence reflect that the veteran's primary problems 
involving his feet are pain and tenderness.  In fact the 
April 2001 private report describes the tenderness of the 
soles as severe.  Additionally the VA examination showed pain 
on motion, instability and weakness.  Also, the veteran has 
indicated that he utilities inserts and sandals. 

After reviewing the record the Board finds that the degree of 
impairment resulting from the bilateral pes planus and 
plantar fasciitis more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Accordingly, a 
30 percent rating is warranted for severe bilateral pes 
planus under diagnostic code 5276.

However, this same evidence does not provide a basis for a 
rating in excess of 30 percent.  The most recent VA 
examination, which is subsequent to the April 2001 private 
report, showed no callosities or marked inward displacement 
and severe spasm of the tendo Achilles on manipulation.   
Additionally there was no edema.  The evidence does not show 
the presence of pronounced impairment.


ORDER

Entitlement to an increased rating of 30 percent for 
bilateral pes planus and plantar fasciitis is granted subject 
to the law and regulations governing the payment of monetary 
benefits.  



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

